In an action to recover damages for breach of a verbal construction contract and for the reasonable value of services rendered with respect to suggested modifications of plans, judgment of the County Court of Nassau county, dismissing complaint pursuant to the granting of a motion at the close at the plaintiff’s case, reversed on the law and a new trial ordered, costs to abide the event. In our opinion, plaintiff’s showing made out a prima fade ease from which the jury could find that a verbal construction contract was entered into and that the parties contemplated confirmation thereof by fonpal execution of a written contract. In the alternative, the jury could have found that the plaintiff was to be reasonably compensated for his services with respect to modification of the plans. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.